Case 3:19-sw-00086-DJN Document1 Filed 03/05/19 Page 1 of 7 PagelD# 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT
for the o(RGl9

Eastern District of Virginia

 

 

 

In the Matter of the Search of _

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 3:19sw Ely

The entire premises located at 839 Young Ave.,
Petersburg, VA 23803

ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

praperty (9 be searcved and give its location):

 

located in the Eastern District of Virginia , there is now concealed (identify the
person or describe the property to be seized):
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
C] evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
Ma person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. Section 846 Conspiracy to Distribute and Possess with Intent to Distribute Cocaine

18 U.S.C. Section 922(d)(1) Transfer firearm to felon

The application is based on these facts:
See Attached Affidavit

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if mor
under 18 U.S.C. § 3103a, the basis of which is set forth-on

   

) is requested

Roderick Herndon, Special Agent ATF

 

 

Printed name and title

Sworn to before me and signed in my presence.

Date: Not gS 2A7

 

 

Judge ’s signature

City and state: Richmond, VA Honorable David J. Novak, U.S. Magistrate Judge

Printed name and title

 
Case 3:19-sw-00086-DJN Document1 Filed 03/05/19 Page 2 of- CeTVED
DEE IVE |

UNITED STATES DISTRICT COURT d |

CLE
FOR THE EASTERN DISTRICT OF VIRGINIA RK, HEL MSNE Gh COURT

   
  

IN THE MATTER OF THE SEARCH OF:
Case No. D: IO Sw SU
839 YOUNG AVE
PETERSBURG, VA 23803

UNDER SEAL

 

AFFIDAVIT IN SUPPORT OF SEARCH AND SEIZURE WARRANT
I, Roderick Herndon, being duly sworn, depose and state as follows:
I. AFFIANT BACKGROUND AND EXPERIENCE

I; Iam a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been since May 2017. My law enforcement and legal training
consist of the Criminal Investigator Training Program at the Federal Law Enforcement Traine
Center in the summer of 2017, and the Special Agent Basic Training at the ATF National
Academy in the fall of 2017. I received specialized training at the academy concerning
violations of the Gun Control Act within Title 18 of the United Stated Code. During my tenure as
an ATF agent I have initiated and helped conduct criminal investigations including, federal
firearms licensee burglaries, firearms and narcotics écaticlstens and possession of firearms by
prohibited persons. I have written multiple search warrants and have testified before federal
grand jury as a fact witness. Prior to attending ATF Special Agent training, I was a Police
Officer with the Greensboro Police Department in Greensboro North Carolina for 6 years.
During my tenure with the Greensboro Police Department, I was stationed in patrol and
conducted various types of investigations including narcotics violations, homicides, sexual

assaults, etc.
«

Case 3:19-sw-00086-DJN Document1 Filed 03/05/19 Page 3 of 7 PagelD# 3

2. I have participated in the preparation and execution of numerous arrest and search
warrants for an array of criminal offenses involving the illegal possession of firearms, and the
illegal distribution of controlled substances. I am familiar with the methods utilized by drug and
firearm traffickers in their illicit activities. [ have attended multiple training courses in narcotics
identification and street gang investigations. During my employment with the Greensboro Police
Department, I have testified in court as a fact witness involving robbery, assault, firearm, and
narcotics cases in the Guilford County District Court and NC Superior Court, in Greensboro NC.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

II. REQUESTED SEARCH WARRANT

4. I submit this affidavit in support of an application for a search warrant for the
residence of Armon LEE, located at 839 Young Ave, Petersburg, VA, 23803, and structures
within the curtilage (hereinafter listed as the “SUBJECT LOCATION”). I am requesting
authority to enter the premises of 839 Young Ave, Petersburg VA solely to search for the person
of Armon LEE.

5. Based upon the facts set forth herein, I submit that there are federal arrest
warrants for LEE, and that the SUBJECT LOCATION, as described in Attachment A, contains
and will contain the person of LEE, as described in Attachment B.

6. All information contained in this affidavit, from whatever source derived, is either

personally known to me or has been related to me by other sworn law enforcement personnel.

2
‘Case 3:19-sw-00086-DJN Document 1 Filed 03/05/19 Page 4 of 7 PagelD# 4

This affidavit is not intended to include each and every fact and matter observed by me or known
to the government.
Ill. PROBABLE CAUSE

7. On March 5, 2019, a Grand Jury in the EDVA issued a sealed federal indictment
for, among others, ARMON LEE, for trafficking narcotics and firearms, in violation of Title 21,
USC, Section 841(a)(1) and Title 18, USC, Section 922(d)(1).

8. Previously, on February 12, 2019, United States Magistrate Judge David J Novak,
United States District Court for the Eastern District of Virginia, authorized a GPS and cell site
data warrant (case no. 3:19sw53) for the cell phone known to be associated with LEE. During
the time frame of February 19, 2019, through March 5, 2019, the location-based electronic
communications data became active and revealed that during the coverage on LEE’s target
phone, geolocation data and cell site tower information for the phone placed it in the vicinity of
839 Young Ave, Petersburg, VA, every night between the approximate hours of 10:00 PM to
6:00 AM, with the exception of March 3, 2019. (On March 3, 2019, LEE arrived at the
SUBJECT LOCATION at 6:00 am). Location-based electronic communications data collected
by law enforcement, pursuant to an order issued by the Honorable David J. Novak, United States
District Court Judge for the Eastern District of Virginia, corroborates that LEE currently resides
at the SUBJECT LOCATION.

9. On February 25, 2019, investigators with ATF conducted surveillance on the
SUBJECT LOCATION. At approximately 6:32 p.m., LEE was observed exiting a blue vehicle

displaying Virginia registration UXE-7936, and then entering the front door of the residence.
‘Case 3:19-sw-00086-DJN Document 1 Filed 03/05/19 Page 5 of 7 PagelD# 5

10. On March 4, 2019, investigators with ATF conducted surveillance on the
SUBJECT LOCATION. At approximately 12:37 p.m., LEE was observed exiting a white work
van displaying Virginia registration TW269-627, also displaying the signage “Repairs 4 U.”
LEE then entered the front door of the residence.

IV. CONCLUSION

). Based on the facts outlined above, I submit there is probable cause to believe that
LEE knowingly resides at the SUBJECT LOCATION, as described in Attachment A, and that
there is probable cause to believe that LEE, as described in Attachment B is residing at that
location. The authority is requested to enter the premises of 839 Young Ave, Petersburg, VA
solely to search for the person of Armon LEE.

I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.
Respectfulfysubmitted,
Ff odéfick Herndon“ Y
Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

 

4G,
Subscribed to and sworn before me this , any of March 2019

  
   

David J.Novak
United States Magistr
“Case 3:19-sw-00086-DJN Document 1 Filed 03/05/19 Page 6 of 7 PagelD# 6

ATTACHMENT A
PLACE TO BE SEARCHED FOR ARMON LEE
The location of LEE, known and described as 839 Young Ave, Petersburg VA 23803 is a
two-story residence that is brick in composition, with grey vinyl siding around the front entrance.
The numeric “839” is clearly visible located to the right of the front door, displaying “839”
diagonally in black numbering. There are windows located to the left and to the right of the front

door. The front door is white in color, with a window at the top of the door.
. ‘Case 3:19-sw-00086-DJN Document 1 Filed 03/05/19 Page 7 of 7 PagelD# 7

ATTACHMENT B
ITEMS TO BE SEIZED
The person of Armon LEE is described at a black male, 5 feet 9 inches tall,
weighing 160 lbs. LEE is a brown skinned black male with black hair and brown eyes. LEE

-has a tattoo located on his neck.
